Citation Nr: 0612563	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-20 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for ulcer disease, 
currently rated 10 percent disabling.

2.  Entitlement to an initial evaluation greater than 20 
percent for a left knee medial meniscectomy, effective from 
July 25, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to December 
1973.  His military service is characterized as being under 
honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Washington, D.C., Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim for a rating increase above 10 percent for ulcer 
disease and granted him service connection and a 20 percent 
evaluation for a left knee disability, status post 
meniscectomy, effective from July 25, 2000 (the date of his 
original claim for VA compensation for this disability).  
With respect to the latter issue, consideration must be given 
regarding whether the left knee disability warrants the 
assignment of separate ratings for separate periods of time, 
from July 25, 2000, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the course of this appeal, the agency of original 
jurisdiction over the veteran's claim was transferred to the 
Baltimore, Maryland, VA Regional Office (RO).  In June 2005, 
the Board remanded the case to the RO for further evidentiary 
and procedural development.  Following this development, the 
initial 20 percent evaluation for the veteran's left knee 
disability and the 10 percent evaluation for his ulcer 
disease were confirmed and continued in a December 2005 
rating decision.  The case was returned to the Board in 
February 2006 and the veteran now continues his appeal.




FINDINGS OF FACT

1.  Ulcer disease is mild and treated with prescription 
medication; he presents subjective complaints of constant 
epigastric pain, but there is no objective evidence of 
continuous manifestations of moderately disabling symptoms, 
or of anemia, hematemesis or melena due to ulcer disease, or 
weight loss that impairs his health.

2.  For the period from July 25, 2000, to October 22, 2000, 
the left knee medial meniscectomy was manifested by pain and 
mild joint effusion. 

3.  For the period from October 23, 2000, to the present, the 
left knee medial meniscectomy was manifested by pain and 
moderate joint instability.

4.  As of November 3, 2005, the left knee medial meniscectomy 
was manifested by limitation of extension to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2005).

2.  For the period from July 25, 2000 to the present, the 
criteria for an evaluation greater than 20 percent for a left 
knee medial meniscectomy, on the basis of recurrent 
subluxation, lateral instability, or frequent episodes of 
joint "locking," pain, and effusion have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257 and 5258 (2005); Fenderson v. 
West, 12 Vet. App. 119 (1999).

3.  As of November 3, 2005, the criteria for a 10 percent 
evaluation for a left knee medial meniscectomy, on the basis 
of limitation of motion on extension have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005); Fenderson v. West, 12 
Vet. App. 119 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claims for a rating increase for ulcer disease 
and service connection for a left knee disability were 
received in July 2000 and the initial adjudication of the 
claims was in August 2001.  Although he was first notified of 
the provisions of the VCAA in correspondence dated in 
November 2003, well after the rating decision on appeal, the 
Board notes that he has nevertheless been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  All relevant VA and private treatment records 
showing the state of his ulcer disease and left knee 
disability for the time period at issue have been obtained 
and associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence for that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As stated above, full compliance with VCAA has 
been accomplished and thus any other notice requirements are 
not applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of the claims would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In this case, as previously stated, the veteran was duly 
provided with notice of the VCAA and the provisions 
applicable to his claim in correspondence dated in November 
2003, in which the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for a rating increase for ulcer 
disease and a higher initial evaluation for his left knee 
disability, as well as what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to advise VA of, or 
submit any further evidence that was relevant to the claims.  
This letter did advise that medical evidence or other 
evidence showing the existence of persistent or recurrent 
symptoms of a disability was needed.  The veteran has 
informed VA of any outstanding medical records that are 
pertinent to his claims and submitted the necessary waivers 
so that they could be obtained by VA on his behalf.  He has 
also presented oral testimony in support of his claims before 
a Veterans Law Judge.  Furthermore, pursuant to the Board 
remand of June 2005, thorough development of the medical 
evidence was undertaken, which included providing the veteran 
with medical examinations of his service-connected ulcer 
disease and left knee disability to assess the current state 
of their severity.

The Board finds that the letter of November 2003, when 
coupled with the evidentiary and procedural development 
undertaken by VA pursuant to the June 2005 Board remand, 
constituted adequate notice and advisement the veteran of 
what was necessary to establish entitlement to a higher 
rating for his ulcer disease and left knee disability, as 
well as the distribution of duties in obtaining pertinent 
evidence.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  In other words, a 
reasonable person could be expected to understand from the 
notice provided what was needed with regard to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's private and VA medical records and examination 
reports pertaining to the ulcer and the left knee disability 
at issue for the period from July 2000 to November 2005.   

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain with respect to the claims for 
an increased rating for ulcer disease and for a higher 
initial evaluation for a left knee disability for the period 
from July 25, 2000 to the present, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.

Pertinent laws and regulations - increased ratings:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

Increased evaluation for ulcer disease.

The history of the veteran's claim shows that he was granted 
service connection for ulcer disease in an October 1992 
rating decision.  The allowance was based on a medical 
determination that the ulcer disease was secondary to his 
frequent use of Motrin to relieve symptoms associated with 
his service-connected right knee disability.  The current 
appeal stems from the veteran's application to reopen his 
claim for a rating increase for ulcer disease that was 
received by VA in July 2000.  As his entitlement to 
compensation for ulcer disease has already been established, 
the Board need only concern itself with evidence showing its 
present level of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Private and VA medical records dated in April 2000 show that 
the veteran reported having several episodes of blood in his 
stool and bleeding from his rectum.  Although his stool was 
positive for trace occult blood, his bloodwork did not 
indicate anemia or a drop in the level of his hemocrit or 
hemoglobin.

The report of a September 2000 VA examination shows that the 
veteran complained of recurrent epigastric pain and rectal 
bleeding that he associated with his ulcer.  He used Prilosec 
to control his stomach's production of digestive acid.  
Objective examination and testing revealed no anemia, weight 
fluctuation, or abdominal tenderness on palpation.  The 
diagnosis was dyspepsia and the examiner was unable to 
substantiate the presence of active peptic ulcer disease on 
objective examination.

At a February 2005 hearing before the Board, the veteran 
testified, in pertinent part, that he experienced constant 
symptoms of continuous heartburn, abdominal bloating, and 
daily attacks of nausea with occasional vomiting that was 
associated with his ulcer disease.  He used a prescription 
medication called Omeprazole in addition to non-prescription 
antacids to control flare-ups of his ulcer symptoms, but he 
nevertheless did not obtain much relief from them.  He stated 
that his ulcer symptoms interrupted his sleep and never 
received more than two hours of continuous sleep because of 
them.  He also reported that he detected blood in his stool 
once per week, but denied having hemorrhoids.

VA examination in July 2005 shows that the veteran used 
nonprescription antacids during the daytime and Omeprazole 
nightly to treat his painful epigastric distress and frequent 
episodes of heartburn, bloating, and flatulence.  He did not 
experience significant vomiting or weight loss and 
examination of his abdomen was unremarkable.  

The report of a November 2005 VA medical examination shows 
that the veteran complained of nightly epigastric pain.  He 
took Omeprazole twice per day for his ulcer.  He stated that 
he had rare episodes of vomiting with overeating and also 
experienced bright red hemorrhoidal bleeding weekly.  Blood 
testing revealed no anemia.  The veteran reported that his 
weight fluctuated and he would lose as much as 15 pounds over 
the course of six months and then regain it in several 
months.  The examiner noted that the veteran's medical 
records indicated that his measured weight in the past year 
appeared to be unchanged.

730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 
four or more times a year
40

Moderate; recurring episodes of severe symptoms 
two or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2005)

The veteran's ulcer disease is rated under the criteria for 
duodenal ulcer.

Applying the facts of the case to the rating criteria, the 
Board finds that although the veteran has presented 
subjective accounts into the record of symptomatology such as 
constant epigastric pain, daily episodes of nausea with 
recurrent attacks of vomiting, and weekly discoveries of 
blood in his stool, the severity of his account is not 
corroboratively reflected by the objective medical evidence.  
The VA examinations of 2000 and 2005 indicate that he 
experiences episodes of epigastric pain associated with his 
ulcer that requires treatment with prescription medication, 
but there is no objective evidence of anemia or weight loss 
associated with the ulcer.  The rectal bleeding and trace 
blood detected in his stool is evidently related to 
hemorrhoidal bleeding as noted on VA examination in November 
2005, and is not attributable to ulcer disease.  Therefore, 
the Board concludes that the objective evidence does not 
present a disability picture associated with the veteran's 
ulcer that more closely approximates the criteria for a 40 
percent evaluation for a moderately severe ulcer that 
produces impairment of health manifested by anemia and weight 
loss.  

The Board also finds that the veteran's ulcer does not meet 
the criteria for a 20 percent evaluation on the basis of 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or continuous moderate 
manifestations.  A review of the medical evidence (including 
his outpatient treatment reports for the period from 2000 - 
2005) fails to show that he receives recurrent treatment for 
ulcer-related complaints that would demonstrate that he has 
met the criteria for an ulcer that is moderately impairing.  

In view of the foregoing discussion, the veteran's claim for 
a rating increase in excess of 10 percent for ulcer disease 
is denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
specific claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Initial evaluation greater than 20 percent for a left knee 
medial meniscectomy, effective from July 25, 2000.

As previously stated, this case is based on an appeal of an 
initial grant of service connection for a left knee 
disability, effective from July 25, 2000.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for the veteran's service-
connected orthopedic disability for separate periods of time, 
from July 25, 2000, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's left knee medial meniscectomy is ratable on the 
basis of residual weakness, pain, instability, or limitation 
of motion.  The applicable criteria are contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, or 
5261.  Of these, Diagnostic Code 5256 does not apply to the 
present case because it contemplates impairment due to 
ankylosis, which is not currently shown in the evidence.  

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking,"   
pain, and effusion into the joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005)

525
9
Cartilage, semilunar, removal of, 
symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005)

526
0
Leg, limitation of flexion of:

Flexion limited 
to 15°
30

Flexion limited 
to 30°
20

Flexion limited 
to 45°
10

Flexion limited 
to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)


526
1
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

In addition to rating the knee disability on the basis of 
instability or impairment of the semilunar cartilage, the knee 
may also be rated on a separate basis for impairment 
associated with limitation of motion.  VA's Office of The 
General Counsel has determined in a precedential opinion that 
when rating knee disabilities, this is not considered to be 
pyramiding, which is proscribed by 38 C.F.R. § 4.14 (2005).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The objective medical evidence that pertains to the state of 
the veteran's left knee disability for the period from July 
25, 2000 to the present is as follows, and will be 
accompanied by discussion of how the facts presented in the 
evidence are applicable to the relevant rating criteria:

The report of a March 2000 VA MRI study of the veteran's left 
knee shows that the lateral meniscus was absent, status post 
surgical removal, and the presence of degenerative changes in 
the medial meniscus with small joint effusion.

The veteran's employment records show that from July 2000 - 
November 2000, he lost numerous hours of work for medical 
reasons that were attributable to pain associated with his 
left knee disability.

In an October 2000 statement from the veteran's private 
physician, H.H.W., M.D., the physician reported that the 
veteran experienced chronic left knee pain and instability 
that required the use of a supportive knee brace.  The 
veteran was able to perform only minimal exertional activity 
as a result.  

An October 23, 2000, VA treatment reports shows that the 
veteran wore a left knee brace and experienced pain in this 
joint, with complaints of swelling during rainy weather.  
Examination of the left knee showed no swelling, redness, or 
effusion.  The meniscectomy scar was well-healed.  The knee 
was tender on palpation but stable.  The veteran could extend 
his left knee to zero degrees and flex it to 110 degrees, 
with pain.  X-rays from March 2000 revealed no bony lesions.  
The relevant diagnosis was early degenerative joint disease 
of the left knee.

Applying the rating criteria for evaluating knee impairment 
to the aforementioned facts, the Board finds that the 
objective evidence does not support the veteran's claim for 
an initial evaluation greater than 20 percent for his left 
knee disability for the period from July 25, 2000 - October 
22, 2000.  His range of motion on extension and flexion 
during this period was to a noncompensable degree.  Although 
he wore a knee brace, objective examination by VA in October 
2000 shows that his left knee was stable.  The symptoms 
associated with his left knee disability for this time period 
are primarily joint pain with some mild effusion noted on MRI 
study in March 2000.  The effusion was no longer present as 
of VA examination dated October 23, 2000.  These symptoms 
more closely approximate the criteria for a 20 percent 
evaluation under Diagnostic Code 5258 on the basis of 
frequent episodes of pain and effusion into the joint 
associated with impairment of the semilunar cartilage.  

The report of a private medical examination conducted in 
December 2000 by P.B.B., M.D., P.A., shows that the veteran 
wore a supportive brace over his left knee and that he 
complained of left knee pain on use.  Dr. B.'s opinion was 
that the left knee joint was progressively degenerating.

In February 2001, the veteran lost slightly more than a day 
from work due to medical problems associated with his knee 
disability.

A VA treatment report dated in September 2001 shows that the 
veteran's left knee was painful and was diagnosed as 
degenerative joint disease.  However, on examination and 
treatment in August 2002, the examiner noted that prior 
radiographic films revealed no bony abnormalities.  The 
veteran wore a supportive brace on his left knee.   Although 
he was a trained electrician, he was actively employed in a 
sedentary desk position.  He experienced problems performing 
squatting motions and using stairs due to knee pain.  
Physical examination shows generalized tenderness of his left 
knee with no acute inflammation and no joint effusion 
present.  A separate examination conducted around August 2002 
also noted instability of the left knee with pain.

Lay witness statements from the veteran's friends, dated in 
May 2003 and July 2003, show that each witness attested to 
observing that the veteran experienced limitation of his 
physical activities due to bilateral knee pain that was 
aggravated by inclement weather.  

VA and private medical reports show that the veteran received 
outpatient treatment for complaints of left knee pain in 
March 2003, May 2003, and September 2003.    At the time of 
these treatments, he was observed wearing a brace over his 
left knee.

In a November 2003 report from P.B.B., M.D., the veteran was 
noted to have chronic pain and instability of his left knee 
with degenerative changes.  The veteran continued to wear a 
supportive brace for his left knee. 

A private medical report dated January 2004, from Dr. 
Washington shows that the veteran was treated for left knee 
pain with swelling and decreased range of motion on flexion.  
H.H.W., M.D., reported that the veteran's left knee 
"clicks" and was painful when tested after the knee brace 
was removed.

At a February 2005 hearing before the Board, the veteran 
testified, in pertinent part, that his left knee disability 
was manifested by chronic joint pain and instability, for 
which he used medication and a supportive orthopedic brace 
and a cane.   The disability interfered with his ability to 
use stairs, negotiate rough terrain, and enter and exit his 
automobile.  The veteran reported that he had been given a 
steroid injection into his left knee a year earlier for 
treatment of his symptoms, but that he was advised by his 
physicians to discontinue this particular avenue of 
treatment.

January 2005, March 2005, and July 2005, August 2005 private 
medical statements were to the effect that the veteran 
continued to have chronic left knee pain which reportedly 
disrupted his sleep and limited his physical activities, as 
well as complaints of left knee instability that necessitated 
his use of a supportive knee brace and cane. 

VA outpatient treatment reports dated in January 2005 and 
June 2005 reflect similar complaints and findings.  The June 
2005 VA treatment report also shows that the veteran was to 
receive a steroid injection in his left knee to treat his 
painful symptoms.

The report of a July 2005 VA examination shows that the 
veteran complained of chronic pain and instability in his 
left knee.  He used a cane and supportive brace for this 
disabled joint.  Physical examination of his left knee shows 
extension to zero degrees and flexion to 60 degrees and 
limited by pain.  There was minimal swelling of the left knee 
with some tenderness to touch along the lateral aspect of the 
patella.  An X-ray film of the left knee dated in January 
2005 shows normal findings.  

The report of a VA examination conducted on November 3, 2005 
shows that the veteran could extend his left knee to 10 
degrees and flex his left knee to 90 degrees.  No crepitus 
was noted.  The veteran wore a supportive brace over his left 
knee.  Minimal edema was observed.  X-rays from July 2005 
revealed no bony abnormalities.  

Applying the aforementioned facts to the rating criteria for 
the period from October 23, 2000 to the present, the Board 
finds that the constellation of symptomatology associated 
with the veteran's left knee more closely approximates the 
criteria contained in Diagnostic Code 5257 for a 20 percent 
evaluation for chronic pain, crepitation (i.e., joint 
"clicking" on private examination in January 2004), and 
moderate recurrent lateral instability that requires him to 
constantly use a supportive brace and cane.  As of the VA 
examination of October 23, 2000, there is no objective 
evidence demonstrating the presence of effusion into the left 
knee joint to warrant the application of Diagnostic Code 
5258.  Although the veteran complains of a sensation of 
impending joint collapse, the objective medical evidence does 
not establish that the veteran's left knee joint constantly 
gives way with a level of frequency that would support the 
allowance of a 30 percent evaluation for severe instability.  
Therefore, the Board finds that there is no basis to assign 
an evaluation greater than 20 percent for the veteran's left 
knee disability, status post meniscectomy.  His appeal in 
this regard is thus denied.

While the Board notes that the veteran has reported having 
problems ambulating and using stairs, it is reasonably 
evident to a lay observer that the veteran's other service-
connected disabilities also impose limitations on his 
physical activities.  The veteran's problems with walking and 
climbing stairs are not just the result of his left knee 
disability alone, but the combined effects of his other 
service-connected orthopedic disabilities that affect his 
right knee, right hip, low back, and thoracic spine.  
Therefore, his current overall level of physical impairment 
cannot be entirely attributed solely to his left knee 
disorder.

The Board observes that the report of a VA medical 
examination conducted on November 3, 2005 shows that the 
veteran's range of motion of his left knee is limited to 10 
degrees on extension.  Resolving all doubt in the veteran's 
favor, the Board finds that the limitation of extension of 
his left knee is part and parcel to the service-connected 
left knee disability.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Although his limitation of flexion of the left knee has not 
been to a compensable level at any time during the period at 
issue, the objective demonstration of limitation of left knee 
extension to 10 degrees is sufficient to warrant the 
assignment of a 10 percent evaluation under the criteria 
contained in Diagnostic Code 5261.  This award is to be made 
effective from November 3, 2005, the date on which the 
compensable limitation of extension of the left knee was 
first objectively demonstrated.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

An increased evaluation is excess of 10 percent for ulcer 
disease is denied.

An initial evaluation greater than 20 percent for a left knee 
disability, status post meniscectomy, for the period from 
July 25, 2000 to the present is denied.

A 10 percent evaluation for limitation of extension of the 
left knee associated with the service-connected left knee 
disability, status post meniscectomy, effective from November 
3, 2005 is granted.



______________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


